     Case 1:20-cv-01403-APM Document 28 Filed 09/14/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


DEVIN G. NUNES                               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )          Case No. 1:20-cv-01403-APM
                                             )
                                             )
WP COMPANY, LLC                              )
d/b/a The Washington Post                    )
                                             )
       Defendant.                            )
                                             )


                                          NOTICE

       Plaintiff, Devin G. Nunes, by counsel, serves notice that Docket Entry 26 was

filed in error and is hereby withdrawn.



DATED:         September 14, 2020



                            Signature of Counsel on Next Page




                                            1
Case 1:20-cv-01403-APM Document 28 Filed 09/14/20 Page 2 of 3




                  DEVIN G. NUNES



                  By:   /s/ Richard S. Basile
                        Richard S. Basile
                        (D.C. Bar No. 374069)
                        6305 Ivy Lane, Suite 416
                        Greenbelt, MD 20770
                        Telephone: 301-441-4900
                        Facsimile:    301-441-2404
                        Email:        rearsb@gmail.com

                        Counsel for the Plaintiff

                        Steven S. Biss (VSB # 32972)
                        300 West Main Street, Suite 102
                        Charlottesville, Virginia 22903
                        Telephone:     (804) 501-8272
                        Facsimile:     (202) 318-4098
                        Email:         stevenbiss@earthlink.net

                        Counsel for the Plaintiff
                        (Motion for Admission Pro Hac Vice filed)




                               2
     Case 1:20-cv-01403-APM Document 28 Filed 09/14/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 14, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendant and all interested parties receiving notices via

CM/ECF.




                           By:    /s/ Richard S. Basile
                                  Richard S. Basile
                                  (D.C. Bar No. 374069)
                                  6305 Ivy Lane, Suite 416
                                  Greenbelt, MD 20770
                                  Telephone: 301-441-4900

                                  Counsel for the Plaintiff

                                  Steven S. Biss (VSB # 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:     (804) 501-8272
                                  Facsimile:     (202) 318-4098
                                  Email:         stevenbiss@earthlink.net

                                  Counsel for the Plaintiff
                                  (Motion for Admission Pro Hac Vice filed)




                                         3
